EXHIBIT 10.1

Time Vesting Only

AWARD AGREEMENT

UNDER THE AMENDED AND RESTATED

2000 STOCK INCENTIVE PLAN

Name of Grantee:

No. of Shares of Restricted Stock:

No. of Restricted Stock Units:

Grant Date:

Pursuant to the Amended and Restated 2000 Stock Incentive Plan (the “Plan”) as
amended through the date hereof, Insmed Incorporated (the “Company”) hereby
grants (x) an award of shares of restricted stock (the “Restricted Stock” or the
“RS Award”) and (y) an award of restricted stock units (the “Restricted Stock
Units” or the “RSU Award”) to the Grantee named above. The RS Award and the RSU
Award shall be collectively referred to herein as the “Award.” Upon acceptance
of this Award, the Grantee shall receive:

(a) the number of shares of Common Stock, par value $0.01 per share (the
“Stock”) of the Company specified above, subject to the restrictions and
conditions set forth herein and in the Plan; and

(b) the number of Restricted Stock Units specified above, subject to the
restrictions and conditions set forth herein and in the Plan.

The Company acknowledges the receipt from the Grantee of consideration with
respect to the par value of the Stock in the form of cash, past or future
services rendered to the Company by the Grantee or such other form of
consideration as is acceptable to the Administrator.

1. Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award by (i) signing and
delivering to the Company a copy of this Award Agreement, and (ii) delivering to
the Company a stock power endorsed in blank. Upon acceptance of this Award by
the Grantee, the shares of Restricted Stock so accepted shall be issued and
placed in escrow with the Company, and the Grantee’s name shall be entered as
the stockholder of record on the books of the Company. Thereupon, the Grantee
shall have all the rights of a stockholder with respect to such shares,
including voting and dividend rights, subject, however, to the restrictions and
conditions specified in Sections 2 and 4 below.

2. Restrictions and Conditions on Award.

(a) Any book entries for the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.



--------------------------------------------------------------------------------

(b) Shares of Restricted Stock and Restricted Stock Units granted herein may not
be sold, assigned, transferred, pledged or otherwise encumbered or disposed of
by the Grantee prior to vesting.

3. Timing and Form of Payout of Restricted Stock Units. As soon as practicable
(but in no event later than 30 days) following the applicable Vesting Date, the
vested Restricted Stock Units will be paid to the Grantee in full in a cash
payment equal to the Fair Market Value of the shares of Stock underlying the
Restricted Stock Units as of the applicable Vesting Date. If, following the
Grant Date, the shareholders of the Company approve an amendment to the Plan
increasing the maximum aggregate number of shares of Stock that may be issued
under the Plan to a number of shares of Stock sufficient to allow for the
payment in full of the vested Restricted Stock Units in shares of Stock
hereunder as well as under all other awards containing substantially similar
terms and conditions as those set forth herein, then, at the Administrator’s
discretion, the vested Restricted Stock Units may be paid out in full in either
(a) shares of Stock or (b) a cash payment equal to the Fair Market Value of the
shares of Stock underlying the Restricted Stock Units as of the applicable
Vesting Date, as soon as practicable (but in no event later than 30 days)
following the applicable Vesting Date.

(a) Vesting of Award. The restrictions and conditions in Section 2 of this
Agreement shall lapse on the date or dates specified in this Section 4, so long
as the Grantee remains an employee of the Company or its Affiliates on such
Vesting Dates (defined below), subject to Section 6, below. The Award (the RS
Award and the RSU Award) shall vest based on the Grantee’s continued employment
with the Company or its Affiliates in accordance with the schedule set forth
below (each such date, a “Vesting Date”).

 

Percentage of Award Vested

  

Vesting Date

25%

   June 1, 2009

50%

   June 1, 2010

75%

   June 1, 2011

100%

   June 1, 2012

Subsequent to such Vesting Dates, the shares of Stock on which all restrictions
and conditions have lapsed shall no longer be deemed Restricted Stock. The
Administrator may at any time accelerate the vesting schedule specified in this
Section 4.

4. Change in Control. In the event of a Change in Control of the Company, the
unvested portion of the Award, to the extent not previously forfeited or
cancelled, shall vest and be paid to the Grantee on the first anniversary of the
effective date of such Change in Control, subject to the Grantee’s continued
employment with the Company, its Affiliate or its successor through such date.
Notwithstanding the foregoing, if, prior to the expiration of such one (1) year
period, the Company, its Affiliate or its successor terminates the Grantee’s
employment without “Cause” (as defined below), the Grantee shall become
immediately vested in the unvested portion of the Award, to the extent not
previously forfeited.

“Cause” means (as determined by the Administrator):



--------------------------------------------------------------------------------

(A) The Grantee’s willful and continued failure to substantially perform his
reasonable assigned duties (other than any such failure resulting from
incapacity due to physical or mental illness or any failure after the Grantee
gives notice of termination), which failure is not cured within 60 days after a
written demand for substantial performance is received by the Grantee from the
person or persons to whom the Grantee reports which specifically identifies the
manner in which the Grantee has not substantially performed his or her duties;

(B) The Grantee’s willful engagement in illegal conduct or gross misconduct that
is materially and demonstrably injurious to the Company or its Affiliates; or

(C) The Grantee’s conviction of a felony involving a crime of moral turpitude.

For purposes of this definition, no act or failure to act by the Grantee shall
be considered “willful” unless it is done, or omitted to be done, in bad faith
and without reasonable belief that the Grantee’s action or omission was in the
best interests of the Company and its Affiliates. Notwithstanding the foregoing,
if the Grantee is a party to an employment, change in control or other similar
agreement with the Company that contains a definition of “cause,” such
definition shall be used herein.

5. Termination of Employment. Except as otherwise provided herein, the unvested
portion of the Award shall be forfeited without payment of consideration upon
the termination of the Grantee’s employment with the Company or its Affiliates
prior to vesting. Notwithstanding the foregoing, upon the Grantee’s death (while
an active employee of the Company or its Affiliates) or upon the termination of
the Grantee’s employment due to disability (as determined by the administrator),
the Award, to extent not previously forfeited or cancelled, shall immediately
vest.

For purposes of this Agreement, the Grantee will be considered “disabled” if, as
a result of the Grantee’s incapacity due to physical or mental illness, the
Grantee shall have been absent from his duties to the Company or its Affiliates
on a full-time basis for 180 calendar days in the aggregate in any 12-month
period.

6. Voting Rights and Dividends. Dividends on Shares of Restricted Stock shall be
paid currently to the Grantee. Until such time as Restricted Stock Units are
paid out in shares of Stock, the Grantee shall not have voting rights. However,
all dividends and other distributions paid with respect to the Restricted Stock
Units shall accrue and shall be converted to additional Restricted Stock Units
based on the closing price of the Stock on the dividend distribution date. Such
additional Restricted Stock Units shall be subject to the same restrictions on
transferability as are the Restricted Stock Units with respect to which they
were paid.

7. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section III of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein, provided that, as
used herein, the term Administrator shall mean the Committee.



--------------------------------------------------------------------------------

8. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.

9. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. Except in the case where an election is made
pursuant to Section 11 below, the Grantee may elect to have the required minimum
tax withholding obligation satisfied, in whole or in part, by authorizing the
Company to withhold from shares of Stock to be issued or released by the
transfer agent a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the withholding amount due.

10. Election Under Section 83(b). The Grantee and the Company hereby agree that
the Grantee may, within 30 days following the acceptance of the RS Award as
provided in Section 1 hereof, file with the Internal Revenue Service and the
Company an election under Section 83(b) of the Internal Revenue Code. In the
event the Grantee makes such an election with respect to the Restricted Stock
granted hereunder, the Grantee agrees to provide a copy of the election to the
Company. The Grantee acknowledges that the Grantee is responsible for obtaining
the advice of his or her tax advisors with regard to the Section 83(b) election
and that he or she is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents with regard to such
election.

11. Legend. Any certificate(s) representing the Shares of Restricted Stock shall
carry substantially the following legend:

The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
repurchase and restrictions against transfers) contained in a certain Award
Agreement dated May 29, 2008 between the Company and the holder of this
certificate (a copy of which is available at the offices of the Company for
examination).

12. No Obligation to Continue Employment. Neither the Company nor any Affiliate
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Affiliate to terminate the
employment of the Grantee at any time.



--------------------------------------------------------------------------------

13. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

INSMED INCORPORATED By:  

 

Title:  

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:  

 

   

 

      Grantee’s Signature       Grantee’s name and address:      

 

     

 